                         United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA


Eric Chatman
                                                               Civil Action No. 19cv1466-MMA(BGS)

                                                Plaintiff,
                                         V.
Toyota of Escondido; Toyota Motor                                JUDGMENT IN A CIVIL CASE
Sales; State of California DMV


                                              Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court denies Plaintiff's Motion to Proceed IFP as barred by 28 U.S.C. § 1915(g); dismisses this
civil action without prejudice for failure to pay the full statutory and administrative $400 civil filing fee
required by 28 U.S.C. § 1914(a); and certifies that an IFP appeal from this Order would be frivolous
and therefore, would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3).




Date:           8/8/19                                            CLERK OF COURT
                                                                  JOHN MORRILL, Clerk of Court
                                                                  By: s/ R. Chapman
                                                                                       R. Chapman, Deputy
